       Case 3:20-cv-00717-MMD-CLB Document 21 Filed 02/08/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      TARIQ AHMAD,
4                                                        3:20-cv-0717-MMD-CLB
                                    Plaintiffs,
5         v.
                                                         ORDER
6      GRACO FISHING AND TOOLS,
       INC., et al.,
7

8                                Defendants.

9           Three motions are currently pending. The court will address each motion in turn.
10          ECF No. 12 – Motion to File First Amended Complaint
11          Pursuant to Fed. R. Civ. P. 15(a)(1), plaintiff is entitled to amend his pleading once as
12   a matter of course within 21 days of service. Therefore, plaintiff’s motion to amend (ECF No.
13   12) is GRANTED. The Clerk shall DETACH and FILE the first amended complaint attached
14   to plaintiff’s motion as Exhibit 1 (ECF No. 12-1).
15          ECF No. 15 – Request for Default

16          Defendant Jim Fulkerson was served on January 8, 2021 (ECF No. 10). Fulkerson’s

17   answer was due on January 28, 2021. Plaintiff sought a default on January 29, 2021 (ECF

18   No. 15). Later that same day, Fulkerson filed an answer (ECF No. 16). Because this court

19   prefers to resolve cases on their merits and avoid the delay of a motion to set aside default

20   which would most certainly be granted, plaintiff’s request for default (ECF No. 15) is DENIED.
            ECF No. 20 – Motion for Sanctions
21
            Plaintiff’s motion for sanctions (ECF No. 20) is without merit and is DENIED.
22
            DATED: February 8, 2021.
23

24
                                                  ______________________________________
25
                                                  UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                     1
